I I ATTORNEY GRIEVANCE COMMISSION

 

5* IN THE
1 OF MARYLAND $- COURT OF APPEALS
r or MARYLAND
Petitioner 3*
’1 Misc. Docket AG
v. ’i‘ No. 82 m
“ii September Term, 2014
JAIME ARTHURO ALONSO ri-
as
I Respondent "‘14


r**********t***#*ttt**ttttt*t****#*¢**tttt**t*¢

l ORDER

 

Upon consideration of the Joint Petition for Disbarment By Consent ﬁled herein pursuant

dayof. _ January

_,.__,2015,

 

Respondent, be, and he hereby is, disbarred by consent from the practice of law in the State of
Maryland, effective January 31, 2015, for committing professional misconduct in violation of
Rule 8.4(a), (b), (c) & (d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is
further

ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall strike
the name of Jaime Arthuro Alonso from the register of attorneys in this Court as of January 31,
2015 and certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the

clerks of all court in this State that the name of Jaime Arthuro Alonso has been so stricken,

7E7 Glenn T. HarrEJl, Jr,
'Senior Judge I

" to Maryland Rule 16-772, it is this 28th

ORDERED, by the Court of Appeals of Maryland, that Jaime Arthuro Alonso,
|
|

l